Citation Nr: 0203895	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1998, for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  The appellant is the surviving spouse of the 
veteran who died during active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In December 2001, the appellant testified at a video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate his claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The veteran died while serving on active duty in August 
1969.

4.  On January 28, 1970, the RO denied the appellant's claim 
seeking entitlement to DIC.  The appellant submitted a notice 
of disagreement from that determination but did not perfect 
the appeal subsequent to the issuance of the March 1970 
statement of the case.

5.  The January 1970 RO determination was not clearly and 
unmistakably erroneous.

6.  The appellant's last marriage was terminated by divorce 
in 1993.

7.  On June 9, 1998, 38 U.S.C.A. § 1311 was amended to allow 
resumption of DIC benefits for a surviving spouse who 
remarries after the death of the veteran upon termination of 
the subsequent marriage.

8.  The June 9, 1998 legislative amendment to 38 U.S.C.A. 
§ 1311 expressly provides that no payments may be made by 
reason of the amended section for any month prior to October 
1998.

9.  On November 30, 1998, the RO received a request to reopen 
the claim of entitlement to DIC.


CONCLUSION OF LAW

An effective date earlier than October 1, 1998, for the award 
of entitlement to DIC is not warranted.  38 U.S.C.A. §§ 1311, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.55 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 2000 statement of the case adequately notified the 
appellant of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service department records show the veteran died as a result 
of injuries sustained in an automobile accident during active 
service in August 1969.  

In September 1969, the RO received the appellant's VA Form 
21-534, Application for Dependency and Indemnity 
Compensation.  The appellant reported that no children had 
been born of his marriage to the veteran.  He submitted a 
marriage certificate indicating he and the veteran were 
married on March 1, 1969.  An April 1967 divorce judgment 
noted that there were 2 children, including P.B.K., born of 
the appellant's marriage to A.L.K.

In a December 1969 VA Form 21-509, Statement of Dependency, 
the appellant reported he was presently on active military 
service and that he received an annual income from that 
employment of $5,556.  He also reported that he had received 
a $10,000 insurance settlement.  He stated he had assets 
including a home in Denison, Texas, with a present market 
value of $23,500 and a 1970 automobile with a present market 
value of $4,450, and reported monthly expenses of 
approximately $400.

On January 28, 1970, the RO denied entitlement to DIC and 
notified the appellant of his rights of appeal.  It was noted 
that the decision was based upon a determination that the 
evidence of record did not demonstrate he was a widower 
incapable of self-maintenance and permanently incapable of 
self-support because of a physical or mental disability at 
the time of the veteran's death.

In February 1970, the appellant submitted a notice of 
disagreement from the January 1970 determination.

On March 17, 1970, the RO issued a statement of the case and 
notified the appellant of the action necessary to perfect his 
appeal.  It was noted that the evidence of record did not 
demonstrate he was a widower incapable of self-maintenance 
and permanently incapable of self-support because of a 
physical or mental disability at the time of the veteran's 
death and did not demonstrate that he had been married to the 
veteran for one year or more prior to her death or that a 
child had been born of the marriage.  

On November 30, 1998, the RO received the appellant's VA Form 
21-534, which was construed as a request to reopen his claim 
for entitlement to DIC.  Therein, he indicated that his last 
marriage had ended in divorce in March 1993.  The appellant 
also submitted documents in support of his claim including a 
service department casualty notification dated in August 1969 
requesting the appellant be notified of the death of his 
spouse and his son, P.B.K.

In August 1999, the RO granted entitlement to DIC and 
notified the appellant that his payments would begin 
effective October 1, 1998.

In his notice of disagreement as to the effective date the 
appellant requested entitlement to an effective date from the 
previous denial of his claim in February 1970 due to a clear 
and unmistakable error.  In his substantive appeal the 
appellant claimed, in essence, that the applicable 1969 VA 
laws were discriminatory and VA should have notified him of 
changes in the law pertinent to his original claim.

The appellant reiterated his contentions at a video 
conference hearing before the undersigned Board Member in 
December 2001.  He also stated that he had not submitted any 
claims at any other time than the original September 1969 
application and the November 1998 application from which 
entitlement was granted.

Laws and Regulations

VA law and regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2001).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2001).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that clear and unmistakable error is a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has established a three-part test to determine 
whether clear and unmistakable error is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and, (3) a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  A finding of clear and unmistakable error 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  A breach of a duty to assist cannot form the basis 
for a claim of clear and unmistakable error.  Shockley v. 
West, 11 Vet. App. 208, 213 (1998) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. App. 412 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)).

Applicable VA law in January 1970 provided that for 
compensation purposes the term "widow" included the widower 
of a female veteran if the widower was incapable of self-
maintenance and permanently incapable of self-support because 
of a physical or mental disability at the time of the 
veteran's death.  38 U.S.C. § 102(b)(West 1964); 38 C.F.R. 
§ 3.51 (1969).  DIC payments were, generally, not allowed for 
marriages more than 15 years after the termination of the 
veteran's active service or for marriages of less than one 
year unless a child was born of or before the marriage.  
38 U.S.C. § 404 (West 1964); 38 C.F.R. § 3.54 (1969).

On October 24, 1972, Public Law 92-540 was enacted which 
changed the definition of the terms "wife" and "widow" in 38 
U.S.C. § 102(b) and, in essence, eliminated the requirement 
that VA compensation could only be paid to a widower who was 
incapable of self-maintenance and permanently incapable of 
self-support because of a physical or mental disability at 
the time of the veteran's death.  The applicable VA 
regulations were subsequently amended to reflect this change.  
See 38 Fed. Reg. 871 (Jan. 5, 1973).

As pertinent to the present appeal, the provisions of 38 
U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for 
reinstatement of VA death benefits to surviving spouses whose 
benefits had been terminated because of remarriage upon 
termination of the disqualifying marriage by a death, 
divorce, annulment, or if the remarriage was declared void.  
Those provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388- 348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying marriage had been terminated by 
death and whose claim for reinstatement of benefits was not 
filed before November 1, 1990. See Veterans Benefit Act of 
1992, Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 
29, 1992).

The provisions noted in the above paragraph remained in 
effect until June 9, 1998, at which time Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC benefits to a surviving spouse.  Section 1311(e)(1) 
provides that remarriage shall not bar a surviving spouse's 
eligibility for DIC benefits if the remarriage is terminated 
by death, divorce, or annulment (unless VA determines that 
divorce or annulment was secured through fraud or collusion) 
and Section 1311(e)(2) provides that DIC benefits is not 
barred if a surviving spouse ceases living with another 
person and holding himself or herself out openly to the 
public as that person's spouse.

In effect, subsection (e) of Section 8207 reinstituted the 
pre-1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for reinstatement of dependency and indemnity 
compensation benefits, when that subsequent marriage 
terminates.  The law precludes payment under the new 38 
U.S.C.A. § 1311(e) for any month prior to October 1998.  PL 
105-178 § 8207, 112 Stat. 495 (June 9, 1998). 

Analysis

In this case, the record reflects that in January 1970 the RO 
denied entitlement to DIC.  The appellant submitted a notice 
of disagreement but did not perfect the appeal subsequent to 
the issuance of a statement of the case.  Therefore, the 
January 1970 decision is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.1103 (2001).

Based upon the evidence of record, the Board finds that an 
effective date earlier than October 1, 1998, for the award of 
entitlement to DIC is not warranted.  The appellant alleges 
the January 1970 RO decision involved clear and unmistakable 
error.  The evidence of record at the time of the January 
1970 decision demonstrates the appellant was married to the 
veteran for less than one year and that there were no 
children born of the marriage and the evidence in support of 
a claim as to the appellant's incapacity for self-maintenance 
and self-support at the time of the January 1970 
determination is not undebatable.  

The Board notes that the appellant also maintains that the 
applicable 1969 VA laws were discriminatory. This may have 
been a justiciable claim in 1970 but that it is not a basis 
upon which a final VA determination may be revised.  See 
Damrel, 6 Vet. App. 242.  The Board also notes that although 
the appellant contends he should have been notified of 
pertinent changes in applicable law, there is no evidence 
that VA had or breached any duty to notify the appellant of 
those changes.  Furthermore, as sympathetic as we may be with 
the veteran's sincere contentions, we must observe that VA is 
under no legal obligation to notify, individually, every 
potential claimant of his or her possible entitlement to VA 
benefits.  See Hill v. Derwinski, 2 Vet. App. 451 (1991); 
Lyman v. Brown, 5 Vet. App. 194 (1993).

The legislative enactment which added subsection (e) to 38 
U.S.C.A. § 1311 expressly provides that "[n]o payment may be 
made by reason of section 1311(e) for any month before 
October 1998."  See Pub. L. No. 105-178. § 8207(b), 112 Stat. 
107, 495 (1998).  Consequently, it is clear from the amending 
legislation that Congress did not intend to accord 
retroactive effect to section 1311(e).  Thus, entitlement to 
an effective date prior to October 1, 1998, for the award of 
DIC benefits is not warranted.


ORDER

Entitlement to an effective date earlier than October 1, 
1998, for the award of DIC is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


